178 F.3d 1278
Pens. Plan Guide (CCH) P 23954MHarry Burns, Joyce Stauffer, Betty Remington, Linda Searsv.Corning Incorporated, Corning Incorporated Pension Plan ForSalaried Employees, Pension Committees of CorningIncorporated Pension Plan For Salaried Employees, CorningIncorporated Pension Plan For Hourly Employees, PensionCommittee of Corning Incorporated Pension Plan For Hourly Employees
NO. 98-3527
United States Court of Appeals,Third Circuit.
March 09, 1999
Appeal From:  W.D.Pa. ,No.96cv000900e

1
Affirmed.